Citation Nr: 1644861	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  11-32 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the orthopedic manifestations of the lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from February 1976 to April 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that, in part, denied the appellant's claim for a disability evaluation in excess of 20 percent for his lumbar spine disability.

A subsequent rating decision, issued in June 2011, granted a separate evaluation of 10 percent for the neurological manifestations of the lumbar spine disability radiating into the left lower extremity, as well as a 20 percent evaluation for bladder dysfunction, noncompensable evaluations for bowel dysfunction and erectile dysfunction and special monthly compensation for the loss of use of a creative organ, but the Veteran did not appeal those evaluations.  Therefore, the lumbar spine increased rating on appeal is as listed on the title page.

With respect to a total disability rating based on individual unemployability (TDIU), the Veteran has appealed for a higher rating for his lumbar spine disability and he has alleged he is unemployable due to the lumbar spine disability.  Thus, a new claim for TDIU exists.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  

In this case, the appellant and the record have raised the question of unemployability.  The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter.  Further development is needed to properly adjudicate the TDIU claim.

In August 2016, the Veteran presented testimony at a Board hearing conducted in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant last underwent a VA spine examination in March 2011 - nearly six years ago.  In addition, the Veteran indicated in his August 2016 Board hearing testimony that the low back disability had worsened in that he currently has to use a walker versus only needing a cane in March 2011, and he indicated his willingness to appear for another evaluation.  

Furthermore, a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court) while this case was in appellate status.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Also, the Court rejected VA's argument that the final sentence of 38 C.F.R. § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  

The March 2011 VA examination report does not comply with Correia.  Accordingly, the Board finds that a new VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Review of the claims file reveals that no VA treatment records dated after December 2009 have been included in the evidence of record.  In addition, the Veteran testified, in August 2016, that he had applied for Social Security Administration (SSA) disability benefits and that he was currently waiting for a decision on that application.  However, no SSA records have been included in the evidence of record.  As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Because such VA and SSA records could reflect the extent and severity of the claimed disability, VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records and all VA records dated from December 2009 onward must be obtained and associated with the claims file.  While the case is in remand status, the originating agency should also obtain any other outstanding records pertinent to the Veteran's claims.

In regard to the Veteran's TDIU claim, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from securing or following substantially-gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, a veteran is unable to secure or follow a substantially-gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

TDIU is also an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Here, the appellant had claimed entitlement to an increased rating for his service-connected lumbar spine disability and he has stated that he is unable to work because of back pain.  He has also contended that he was unable to maintain full-time employment due to the pain medication he takes for his service-connected disability.  If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In addition, when a veteran does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a), rating boards are still required to submit to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

The Veteran, with a combined rating of 50 percent, currently does not meet the schedular criteria for a TDIU (currently rated 20 percent for the back disability, 20 percent for bladder, 10 percent for sciatica and 0 percent for bowel dysfunction and erectile dysfunction).  38 C.F.R. § 4.16(a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, and must first refer the claim to the Director of the Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)").  The Board, however, may grant a TDIU on an extra-schedular basis after the issue has first been considered by the Director.  38 C.F.R. § 4.16; see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (reaffirming that the Board is authorized to award an extra-schedular TDIU only after obtaining the Director's decision).

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, to include the requirements for TDIU and any other applicable legal precedent, has been completed.

2.  Provide the Veteran with a VA Form 21-8940 in connection with his claim for a TDIU, and request that he supply the requisite information. 

3.  Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected lumbar spine disability since 2010.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from December 2009 onward must be obtained.

4.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's application for benefits, as well as copies of all of the medical records upon which any decision concerning the Veteran's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  Associate those records with the claims file.  

5.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for examination by a VA examiner to determine the nature, severity, and extent of his current thoracolumbar spine pathology. 

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

In particular, the examiner must identify objective manifestations attributable to the appellant's service-connected thoracolumbar spine disability.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

The examiner must record whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner must describe the nature and severity thereof.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine must be described in detail. 

The examiner must describe to what extent, if any, the appellant has any thoracolumbar spine deformity, any degenerative changes, an altered gait or reduced function in the lower body due to a service-connected disability.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner must be requested to describe whether any reported pain significantly limits the function of the appellant's back during flare-ups or when the back is used repeatedly.  Any limitation of back function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner is requested to specify the frequency and duration of any "periodic flareups" and the effect the service-connected back disability has upon the appellant's daily activities.  The degree of functional impairment or interference with daily activities, if any, by the service-connected back disability should be described in detail (e.g., any lifting restrictions or periods of incapacitation). 

7.  Upon receipt of any VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2. 

8.  If the Veteran continues to not meet the schedular criteria under 38 C.F.R. § 4.16(b), refer the Veteran's claim to the Director of the Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). 

9.  Thereafter, adjudicate the Veteran's claims.  The adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations, to include 38 C.F.R. §§ 3.321, 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Correia v. McDonald, 28 Vet. App. 158 (2016); Hart v. Mansfield, 21 Vet. App. 505 (2007); and Rice v. Shinseki, 22 Vet. App. 447 (2009).

10.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

